Eberhardt, Judge.
Where the plaintiff sues on an unambiguous, written contract and makes out a prima facie case on the contract and the amount of damages due, and where the defendant’s defense is based solely on alleged parol representations made by plaintiff’s salesman prior to the time the contract was signed and the defendant admitted signing the contract and was aware of the contract provisions, Held:
1. The parol evidence offered by defendant seeking to vary the terms of the contract was properly excluded. 'Code § 38-501.
2. Special ground 4 of the amended motion for new trial is not argued and is therefore considered abandoned. Code § 6-1308.
3. A verdict was properly directed for the plaintiff. Code Ann. § 110-104.

Judgment affirmed.


Carlisle, P. J., and Russell, J., concur.